Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species as following:
Species A: Claims 1, 4, 12, 14, 18, 20 & 2, 13, 19;
Species B: Claims 1, 4, 12, 14, 18, 20 & 3;
Species C: Claims 1, 4, 12, 14, 18, 20 & 5-6, 15-16;
Species D: Claims 1, 4, 12, 14, 18, 20 & 7, 17;
Species F: Claims 1, 4, 12, 14, 18, 20 & 8-10; and
Species G: Claims 1, 4, 12, 14, 18, 20 & 8-9, 11.
-The species are independent or distinct because of the following:
Species A: Claims 1, 4, 12, 14, 18, 20 & 2, 13, 19, drawn to a method or apparatus wherein the first one or more RUs and the second one or more RUs are in the same timeslot, classified in CPC H04B 7/2123; 
Species B: Claims 1, 4, 12, 14, 18, 20 & 3, drawn to a method or apparatus wherein the first computing device comprises a first redundancy box in a work group bridge mode, classified in CPC H04L 12/66; 
Species C: 1, 4, 12, 14, 18, 20 & 5-6, 15-16, drawn to a method or apparatus for negotiating, between the first AP and the second AP, for the assignment of the first one or more RUs to the first AP in the channel and for the assignment of the second one or  
Species D: Claims 1, 4, 12, 14, 18, 20 & 7, 17, drawn to a method or apparatus wherein the first AP and the second AP have a same Service Set Identifier (SSID), classified in CPC H04L 61/20; 
Species F: Claims 1, 4, 12, 14, 18, 20 & 8-10, drawn to a method or apparatus for receiving, by the first AP, the first one or more RUs and the second one or more RUs; creating, by the first AP, a first copy of the data frame from the first one or more RUs; and sending the first copy of the data frame to a second computing device; receiving, by the second AP, the first one or more RUs and the second one or more RUs; creating, by the second AP, a second copy of the data frame from the second one or more RUs; and sending the second copy of the data frame to the second computing device; receiving, by the second computing device, the first copy of the data frame from the first AP; receiving, by the second computing device, the second copy of the data frame from the second AP; and discarding, by the second computing device, one of the first copy of the data frame and the second copy of the data frame, classified in CPC H04L 47/32; and 
Species G: Claims 1, 4, 12, 14, 18, 20 & 8-9, 11, drawn to a method or apparatus for receiving, by the first AP, the first one or more RUs and the second one or more RUs; creating, by the first AP, a first copy of the data frame from the first one or more RUs; and sending the first copy of the data frame to a second computing device; receiving, by the second AP, the first one or more RUs and the second one or more , classified in CPC H04L 69/40.  See MPEP § 806.05(d).
-In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 4, 12, 14, 18, 20 are generic.
-There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species A, B, C, D, F and G are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations A, B, C, D, E and F have separate utilities such as Species A: Claims 1, 4, 12, 14, 18, 20 & 2, 13, 19, drawn to a method or apparatus wherein the first one or more RUs and the second one or more RUs are in the same timeslot, classified in CPC H04B 7/2123; Species B: Claims 1, 4, 12, 14, 18, 20 & 3, drawn to a method or apparatus wherein the first computing device comprises a first redundancy box in a work group bridge mode, Species C: 1, 4, 12, 14, 18, 20 & 5-6, 15-16, drawn to a method or apparatus for negotiating, between the first AP and the second AP, for the assignment of the first one or more RUs to the first AP in the channel and for the assignment of the second one or more RUs to the second AP in the channel, and further negotiating, between the first computing device, the first AP, and the second AP, for the assignment of the virtual MAC address, classified in CPC H04W 28/18; Species D: Claims 1, 4, 12, 14, 18, 20 & 7, 17, drawn to a method or apparatus wherein the first AP and the second AP have a same Service Set Identifier (SSID), classified in CPC H04L 61/20; Species F: Claims 1, 4, 12, 14, 18, 20 & 8-10, drawn to a method or apparatus for receiving, by the first AP, the first one or more RUs and the second one or more RUs; creating, by the first AP, a first copy of the data frame from the first one or more RUs; and sending the first copy of the data frame to a second computing device; receiving, by the second AP, the first one or more RUs and the second one or more RUs; creating, by the second AP, a second copy of the data frame from the second one or more RUs; and sending the second copy of the data frame to the second computing device; receiving, by the second computing device, the first copy of the data frame from the first AP; receiving, by the second computing device, the second copy of the data frame from the second AP; and discarding, by the second computing device, one of the first copy of the data frame and the second copy of the data frame, classified in CPC H04L 47/32; and Species G: Claims 1, 4, 12, 14, 18, 20 & 8-9, 11, drawn to a method or apparatus for receiving, by the first AP, the first one or more RUs and the second one or more RUs; creating, by the first AP, a first copy of the data frame from the first one or more RUs; and sending the first copy of the data frame to a second computing device; , classified in CPC H04L 69/40.  See MPEP § 806.05(d).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Mr. D. Kent Stier on 5-11-21 a provisional election was made without traverse to prosecute the invention of Species F: Claims 1, 4, 12, 14, 18, 20 & 8-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-3, 5-7, 11, 13, 15-17 & 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11-11-19 & 3-8-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 12, 14, 18 & 20 is/are rejected under 35 U.S.C. 103 as obvious over Mueller (US 2019/0116086 A1) in view of Kneckt (US 2008/0049703 A1) and Seino (US 2019/0089674 A1).

Regarding Claim 1. 
A method comprising: 
associating, by a first computing device {Mueller (US 2019/0116086 A1): 202-Fig.2, see also Fig.3}, to a first Access Point (AP){Mueller: WLAN AP 231-Fig.2-¶0034 & ¶0023 wherein the WLAN is a virtual LAN, emphasis added} at a virtual Media Access Control (MAC) address {Mueller: ¶0037 wherein 202 transmit the duplicated data frame 12-Fig.2 to virtual WLAN 232, thus, the data frame 11-Fig.2 inherently comprises virtual destination address of virtual WLAN, emphasis added}; 
associating, by the first computing device, to a second AP {Mueller: WLAN AP 232-Fig.2-¶0034 & ¶0023 wherein the WLAN is a virtual LAN, emphasis added} at the virtual MAC address {Mueller: ¶0037 wherein 202 transmit the duplicated data frame 12-Fig.2 to virtual WLAN 232, thus, the data frame 12-Fig.2 inherently comprises virtual destination address of virtual WLAN, emphasis added}; 
{Mueller: 202-Fig.2} replicating data from a data frame {Mueller: data frame 10-Fig.2} to a first one or more Resource Units (RUs) {Mueller: data frame 11-Fig.2} in a channel {Mueller: communication network connection to WLAN APs in VLAN, ¶0033 & ¶0040}, wherein the first one or more RUs are assigned to the first AP {Mueller: WLAN AP 231-Fig.2 & ¶0023 wherein the WLAN is a virtual LAN, emphasis added}; and 

-Mueller does not explicitly disclose (1) the communication network connection to WLAN APs in a channel.
However, in the same field of endeavor, Kneckt (US 2008/0049703 A1) discloses all of virtual APs of device 210 may typically be transmitting or operating on the same frequency or channel {Kneckt: ¶0042-¶0043}, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Kneckt’s teaching to Mueller’s system (e.g. 202-Fig.2) with the motivation being to provide “virtual AP servicing that  network is a virtual AP that maybe co-resident with other virtual APs on a device or wireless communication system”{Kneckt: ¶0042}.

-Mueller does not explicitly discloses (1) the associating by the first computer device {Mueller: 202-Fig.2} to the first AP {Mueller: WLAN AP 231-Fig.2-¶0034} and second AP {Mueller: WLAN AP 232-Fig.2-¶0034} at the virtual MAC address.
However, in the same field of endeavor, Seino (US 2019/0089674 A1) discloses Flow Control Apparatus 100-Figs.1 & 3 comprising MAC duplication control unit 120 for instructing the virtual network management unit 130 to separate the virtual network with 

Regarding Claim 4. With the same reasons as set forth in The method of claim 1, further comprising transmitting, by a radio associated with the first computing device, the first one or more RUs and the second one or more RUs in the channel to the virtual MAC address {Mueller: 202-Fig.2 transmitting duplication frames 11 & 12 to virtual WLAN APs 231 & 232 in Fig.2-¶0034, respectively; Kneckt: wireless transceiver 602-Fig.6; Seino: wherein Flow Control Apparatus 100-Figs.1 & 3 comprising MAC duplication control unit 120 for instructing the virtual network management unit 130 to separate the virtual network with MAC duplication based on the OVIDs and the IVIDs included in the notification received from the flow process apparatus 400. Then the virtual network management unit 130 executes separation of the virtual network with 

Regarding Claim 12. 
-Claim 12 is rejected with the same reasons as set forth in claim 1.
an {emphasis corrected} apparatus comprising: 
a memory storage {Kneckt: ¶0074 & memory 606-Fig.6}; and 
a processing unit {Kneckt: ¶0074 & controller 604-Fig.6} coupled to the memory storage, wherein the processing unit is operative to: 
associate to a first Access Point (AP) at a virtual Media Access Control (MAC) address; 
associate to a second AP at the virtual MAC address; 
replicate data from a data frame to a first one or more Resource Units (RUs) in a channel, wherein the first one or more RUs are assigned to the first AP; and 
replicate data from the data frame to a second one or more RUs in the channel, wherein the second one or more RUs are assigned to the second AP and wherein the first one or more RUs and the second one or more RUs do not overlap.

Regarding Claim 14. 
-Claim 14 is rejected with the same reasons as set forth in claims 12 & 4.
The apparatus of claim 12, further comprising a radio associated with the processing unit, the radio being operative to transmit the first one or more RUs and the second one or more RUs in the channel to the virtual MAC address.

Regarding Claim 18. 
-Claim 18 is rejected with the same reasons as set forth in claim 12.
A computer-readable medium that stores a set of instructions which when executed performs a method comprising: 
associating, by a computing device, to a first Access Point (AP) at a virtual Media Access Control (MAC) address; 
associating, by the computing device, to a second AP at the virtual MAC address; 
replicating data from a data frame to a first one or more Resource Units (RUs) in a channel, wherein the first one or more RUs are assigned to the first AP; and 
replicating data from the data frame to a second one or more RUs in the channel, wherein the second one or more RUs are assigned to the second AP and wherein the first one or more RUs and the second one or more RUs do not overlap.

Regarding Claim 20. 
-Claim 14 is rejected with the same reasons as set forth in claim 14.
The computer-readable medium of claim 18, further comprising transmitting, by a radio associated with the computing device, the first one or more RUs and the second one or more RUs in the channel to the virtual MAC address.

Claim(s) 1, 4, 12, 14, 18 & 20 is/are rejected under 35 U.S.C. 103 as obvious over Mueller (US 2019/0116086 A1) in view of Kneckt (US 2008/0049703 A1) and Berglund (US 2009/0290537 A1).


Regarding Claim 1: 
-Mueller does not explicitly disclose (1) the communication network connection to WLAN APs in a channel.
However, in the same field of endeavor, Kneckt (US 2008/0049703 A1) discloses all of virtual APs of device 210 may typically be transmitting or operating on the same frequency or channel {Kneckt: ¶0042-¶0043}, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Kneckt’s teaching to Mueller’s system (e.g. 202-Fig.2) with the motivation being to provide “virtual AP servicing that  network is a virtual AP that maybe co-resident with other virtual APs on a device or wireless communication system”{Kneckt: ¶0042}.

-Mueller does not explicitly discloses (1) the associating by the first computer device {Mueller: 202-Fig.2} to the first AP {Mueller: WLAN AP 231-Fig.2-¶0034} and second AP {Mueller: WLAN AP 232-Fig.2-¶0034} at the virtual MAC address.
Berglund (US 2009/0290537 A1) discloses AC 20-Fig.2C comprising memory storing MAC address as well as vMAC addresses 50a, 50b in Figs.8-9 associating with APs, corresponding to (1). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Berglund’s teaching to Mueller’s system (e.g. 202-Fig.2) with the motivation being to provide “bidirectional communication with APs 30”{Berglund: ¶0050}.

Regarding Claim 4. With the same reasons as set forth in The method of claim 1, further comprising transmitting, by a radio associated with the first computing device, the first one or more RUs and the second one or more RUs in the channel to the virtual MAC address {Mueller: 202-Fig.2 transmitting duplication frames 11 & 12 to virtual WLAN APs 231 & 232 in Fig.2-¶0034, respectively. Note that the radio is inherent in the transmitting from 202 to 231-232, emphasis added; Kneckt: wireless transceiver 602-Fig.6; Berglund: AC20-Fig.2C comprising transceiver 116-Fig.2C (radio as claimed) and ¶0050}.

Regarding Claim 12. 
-Claim 12 is rejected with the same reasons as set forth in claim 1.
an {emphasis corrected} apparatus comprising: 
a memory storage {Kneckt: ¶0074 & memory 606-Fig.6; Berglund: memory 112-Fig.2C & ¶0050}; and 

associate to a first Access Point (AP) at a virtual Media Access Control (MAC) address; 
associate to a second AP at the virtual MAC address; 
replicate data from a data frame to a first one or more Resource Units (RUs) in a channel, wherein the first one or more RUs are assigned to the first AP; and 
replicate data from the data frame to a second one or more RUs in the channel, wherein the second one or more RUs are assigned to the second AP and wherein the first one or more RUs and the second one or more RUs do not overlap.

Regarding Claim 14. 
-Claim 14 is rejected with the same reasons as set forth in claims 12 & 4.
The apparatus of claim 12, further comprising a radio associated with the processing unit, the radio being operative to transmit the first one or more RUs and the second one or more RUs in the channel to the virtual MAC address.

Regarding Claim 18. 
-Claim 18 is rejected with the same reasons as set forth in claim 12.

associating, by a computing device, to a first Access Point (AP) at a virtual Media Access Control (MAC) address; 
associating, by the computing device, to a second AP at the virtual MAC address; 
replicating data from a data frame to a first one or more Resource Units (RUs) in a channel, wherein the first one or more RUs are assigned to the first AP; and 
replicating data from the data frame to a second one or more RUs in the channel, wherein the second one or more RUs are assigned to the second AP and wherein the first one or more RUs and the second one or more RUs do not overlap.

Regarding Claim 20. 
-Claim 14 is rejected with the same reasons as set forth in claim 14.
The computer-readable medium of claim 18, further comprising transmitting, by a radio associated with the computing device, the first one or more RUs and the second one or more RUs in the channel to the virtual MAC address.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8=. The prior art fails to teach the method of claim 1, further comprising: 
receiving, by the first AP, the first one or more RUs and the second one or more RUs; 

sending the first copy of the data frame to a second computing device.

Regarding Claim 9=. The prior art fails to teach the method of claim 8=, further comprising: 
receiving, by the second AP, the first one or more RUs and the second one or more RUs; 
creating, by the second AP, a second copy of the data frame from the second one or more RUs; and 
sending the second copy of the data frame to the second computing device.

Regarding Claim 10=. The prior art fails to teach the method of claim 9=, further comprising: 
receiving, by the second computing device, the first copy of the data frame from the first AP; 
receiving, by the second computing device, the second copy of the data frame from the second AP; and 
discarding, by the second computing device, one of the first copy of the data frame and the second copy of the data frame.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Lu (US 9,712,383 B2) discloses a managed network device assigns to itself an IP address, in absence of a DHCP service, in a link local address space within a wireless network. The system further responds to a network frame received from another device based on the assigned IP address in the link local address space. The network frame can be a network traffic frame, a control path frame, and/or a management frame. The control path frame comprises a source IP address and a destination IP address that correspond to internal IP addresses in the link local address space that are self-assigned by managed network devices. The management frame comprises the self-assigned internal IP address for the managed network device, and provides for management of managed network devices in the wireless network through a single IP address when a virtual controller is configured for the wireless network {Figs.1a-1b}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464